Citation Nr: 1608318	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  10-27 761	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), bipolar disorder, and manic depressive psychosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to October 1969 with an additional four years in the Naval Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran has been denied service connection for various psychiatric disabilities on multiple previous occasions, including for a nervous disorder (manic depressive psychosis) in January 1981, PTSD in July 1982, a nervous disorder (bipolar disorder) in July and August 1990, a psychiatric disorder including PTSD in March 1993, PTSD in May 1995, bipolar disorder in March 2000, and manic depressive psychosis in December 2011.  With the exception of the March 2000 rating decision, the Veteran did not file a timely notice of disagreement with these decisions, and the Veteran did not file a substantive appeal with respect to the March 2000 decision after the RO issued a statement of the case dated in October 2001.  In a January 2001 submission, the Veteran stated that he wished VA to disregard the bipolar claim.  In addition, no evidence was received within one year of notice of each of these decisions so as to preclude finality.  Beraud v. McDonald, 766 F.3d 1402 (Fed. Cir. 2014).  In March 2007, the Board reopened and denied the Veteran's claim of entitlement to service connection for PTSD.  

The current claim stems from a September 2009 rating decision denying the Veteran's application to reopen a claim of entitlement to service connection for PTSD.  In this regard, the Veteran has claimed entitlement to service connection for a psychiatric disability, to include PTSD.  The Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In addition, before reaching the merits of the Veteran's claim, the Board must first rule on the matter of reopening of the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  As such, the Board has characterized the claim as shown above.  

In his July 2010 substantive appeal, the Veteran requested an opportunity testify before the Board.  This request was withdrawn in July 2010 and September 2011 statements. 38 C.F.R. § 20.704.

The reopened issue of entitlement to service connection for a psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for PTSD was reopened and denied in an unappealed March 2007 Board decision.

2.  Evidence submitted since the March 2007 Board decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, bipolar disorder, and manic depressive psychosis.  


CONCLUSIONS OF LAW

1.  The March 2007 Board decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1105 (2006).

2.  The evidence received subsequent to the Board decision is new and material and the claim for service connection for an acquired psychiatric disorder, to include PTSD, bipolar disorder, and manic depressive psychosis is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 20.1105 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a general rule, a claim will be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element). 

In this case, a March 2007 Board decision denied the Veteran's claim of service connection for PTSD, as his claimed stressors had not been corroborated.  The Veteran did not file an appeal with respect to this decision.

The evidence considered since the March 2007 rating decision consists of medical treatment records, a VA examination dated in March 2011, and statements submitted by the Veteran.  VA treatment records indicate that the Veteran was hospitalized from January to February 2009, due to schizoaffective disorder, bipolar type.  

At the VA Examination the Veteran reported depression, hallucinations, panic attacks, and concentration difficulties.  A diagnosis of schizoaffective disorder and bipolar disorder was provided.  After conducting the interview and reviewing the medical evidence, the examiner stated that although the Veteran suffered severe psychiatric symptoms, he did not suffer PTSD.

Based on the foregoing, the Board finds that the evidence that has been added to the Veteran's claims file since the March 2007 Board decision is new in that it had not previously been submitted.  These records indicate a current diagnosis related to the Veteran's claim and the Veteran has indicated that he believes that his symptoms began in service.  It is noted once again that the credibility of this evidence is presumed for the limited purpose of reopening the claim.  Accordingly, the Board finds that because this evidence addresses elements of the Veteran's claim that were not present in March 2007, it is considered to be material.  This new evidence, when considered by itself or in conjunction with the evidence previously of record, relates to an unestablished fact necessary to substantiate the Veteran's claim and is not cumulative or redundant in nature.  Therefore, the evidence is considered to be both new and material and the claim is reopened.  38 C.F.R. § 3.156(a). 


ORDER

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, bipolar disorder, and manic depressive psychosis, is reopened, and to this extent only, the appeal is granted.


REMAND

The evidence of record indicates that the Veteran was first hospitalized for a psychiatric disorder in June 1973, four years after active military service and the same year he was discharged from the Naval Reserves.  He has been hospitalized numerous times and treated on a more or less continuous basis since that time.  He has been diagnosed with schizoaffective disorder, manic depressive psychosis, bipolar disorder, and PTSD.  

While some records of the Veteran's extensive treatment and numerous hospitalizations are of record, including a few hospital summaries, the majority of the treatment records referenced by the Veteran have not been associated with the Veteran's claims file.  As such, a remand is warranted in order that the Veteran's numerous treatment records be obtained.  These include (i) outpatient treatment records from 1973 to 1975 at Baylor University Hospital, (ii) all VA treatment and hospitalization records from VA facilities in Waco, Dallas, and Baylor, Texas, from 1973 forward (iii) full treatment records from Dr. W. B. Kinzie and Dr. Jinks (iv) all treatment and hospitalization records dated 1973 forward from Ennis Medical Center, Terrell State Hospital, Wichita Falls State Hospital, Parkland Memorial Hospital, Mental Diagnostic Center, Ellis County Outreach Center and MHMC, Lanacaster-Keist MHMR, Texas MHMR and Adapt of Texas in Waxahachie, Doctor's Hospital in Dallas, Johnson-Ellis-Navarro MHMR, Cedars Hospital in Dallas, and Dallas County MHMR.  

The Veteran was afforded a VA examination in March 2011.  The examination report diagnosed schizoaffective disorder and bipolar disorder.  No PTSD was diagnosed.  The examiner indicated that the Veteran's diagnosed psychiatric conditions would have likely developed along the same course regardless of the Veteran's military service.  The examiner did not offer a specific nexus opinion regarding the Veteran's bipolar and schizoaffective disorder. 

Based on the foregoing, this matter should be remanded for additional examination.  The Veteran's treatment records indicate multiple psychiatric diagnoses, including treatment beginning in June 1973, four years from active service.  In addition, the Veteran testified in local hearings that he believes that he had symptoms of his condition in service, but that he did not seek treatment at the time.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed psychiatric disabilities.  This should specifically include (i) outpatient treatment records from 1973 to 1975 at Baylor University Hospital, (ii) all VA treatment and hospitalization records from VA facilities in Waco, Dallas, and Baylor, Texas, from 1973 forward (iii) full treatment records from Dr. W. B. Kinzie and Dr. Jinks (iv) all treatment and hospitalization records dated 1973 forward from Ennis Medical Center, Terrell State Hospital, Wichita Falls State Hospital, Parkland Memorial Hospital, Mental Diagnostic Center, Ellis County Outreach Center and MHMC, Lanacaster-Keist MHMR, Texas MHMR and Adapt of Texas in Waxahachie, Doctor's Hospital in Dallas, Johnson-Ellis-Navarro MHMR, Cedars Hospital in Dallas, and Dallas County MHMR.

The Veteran should be asked to provide necessary authorizations.  If any requested records are not available, the Veteran should be informed in writing and told of the efforts made and of any further actions that will be taken.  The Veteran may submit medical records directly to VA.

2.  Afford the Veteran a VA psychiatric examination in connection with his claim.  Review of the claims file should be noted in the examination report.  The examiner should respond to the following:

(a)   Identify all psychiatric disabilities that the Veteran has had since 2009.  

If the Veteran has been diagnosed with any psychiatric disorder, to include PTSD since 2009, but the examiner finds that the Veteran does not currently have such a disorder, please state whether such diagnosis was made in error or if such condition is in remission.

(b)  The examiner should state whether any current psychiatric disorder clearly and unmistakably both (i) preexisted his entry into active service, and (ii) was not aggravated, beyond natural progression during active service (i.e., that it clearly and unmistakably did not increase or that any increase was clearly and unmistakably due to the natural progress of the disease).  

If either of the above criteria are NOT met, opine whether it is at least as likely as not that any such disorder had its onset during active duty, (within one year of active duty in the case of any psychosis), or was otherwise caused or aggravated by a disease or injury (including a stressor) in active service.  

In this regard, the examiner is asked to comment on the Veteran's service and post-service medical records, including his June 1973 hospitalization four years after active service.  The examiner should also consider the Veteran's testimony that he had symptoms of his condition in service, but did not seek treatment at the time.

The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

(c)  If the Veteran has a current diagnosis of PTSD, the examiner should specify any stressor(s) that provide the basis of the diagnosis.  

The examiner should also determine whether current PTSD is related to fear of hostile military or terrorist activity while on active duty. 

 "Fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming  artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the  event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

In offering any opinion, the examiner must consider the Veteran's statements regarding the incurrence of his psychiatric disability and the continuity of symptomatology.  

The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  If the Veteran is found to have a current diagnosis of PTSD, take the necessary steps to obtain credible supporting evidence of any stressors as needed to establish service connection.

4.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


